Citation Nr: 1717141	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and adjustment reaction with mixed emotion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for PTSD. 

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In an April 2016 decision, the Board recharacterized the Veteran's claim of service connection for PTSD to that of an acquired psychiatric disorder, to include PTSD, depression, and adjustment reaction with mixed emotion.  The Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  

Subsequent to the issuance of the September 2016 supplemental statement of the case (SSOC), the Veteran submitted additional evidence.  However, the Veteran indicated that he wished to waive RO consideration of any newly submitted evidence.

The Board notes that in a September 2015 rating decision, the RO denied service connection for sleep apnea.  In October 2015, the Veteran asked for reconsideration of sleep apnea.  See VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits).  The Board notes that VA amended 38 C.F.R. § 20.201  to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, to include any notice of disagreement (NOD), effective March 24, 2015.  Thus, the amended regulation applies to the Veteran's claim.  The October 2015 statement is not construed as a NOD with the denial of service connection for sleep apnea.  Therefore, this claim is not before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND


The Veteran contends that service connection is warranted for his acquired psychiatric disorder.  Specifically, he contends that while on board the USS Saratoga, a liberty boat capsized and he participated in rescuing survivors and pulling bodies from the water.  See March 2009 VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)).  

The Board remanded the case in order to obtain a medical opinion as to the nature and etiology of any acquired psychiatric disorder, to include PTSD, depression, and adjustment reaction with mixed emotions.

The Veteran was afforded a VA examination in July 2016.  After reviewing the claims file and conducting a diagnostic psychiatric evaluation, the examiner concluded that the Veteran did not meet diagnostic criteria for PTSD and that the Veteran's adjustment disorder less likely had its onset during service or was otherwise related service.  The examiner noted that the Veteran alleged that he had participated in the recovery of sailors who were drowning, but that the examiner was unable to verify the Veteran's participation in the recovery.  The examiner concluded that a link between the Veteran's self-reported symptoms and his military service could not be established, noting that the Veteran did not seek mental health advice until 2009 and that there was an overendorsement of symptoms noted by different providers. 

The Board finds the examiner's opinion inadequate, as it is based on an inaccurate premise.  The examiner noted that he was unable to verify the Veteran's stressor; however, per the claims file, the Veteran's in-service stressor has been confirmed.  See July 2009 rating decision.  The report is also unclear as to whether the examiner considered the Veteran's lay statements that he experienced psychiatric problems in service but was reluctant to seek treatment during active duty and that he sought treatment within about a year of separation from service.  In addition, the examiner did not opine as to whether the Veteran's depression had its onset in service or was otherwise related to service. 

The Board notes that during his July 2016 hearing, the Veteran testified that he began seeking mental health treatment about a year after separation from service.  The earliest treatment records associated with the Veteran's claims file regarding his mental health treatment appear to be from 2009.  It is unclear from the record whether these post-service mental health treatment records were requested.   

Therefore, the Board remands the case, so that any treatment records identified by the Veteran can be obtained, and a new VA examination opinion can be provided.  As the record reflects that the Veteran continues to receive treatment at the VA, any outstanding VA treatment records from March 2017 should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA records dated since March 2017. 

2.  Contact the Veteran and request that he identify any medical providers who have treated him for his acquired psychiatric disorder, specifically those from service through 2009.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142 (Authorization and Consent to Release Information to VA).  Following receipt of the required release, obtain any relevant treatment records and associate them with the claims file.  

3.  Then, return the Veteran's claims file to the July 2016 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the nature and etiology of the Veteran's acquired psychiatric disorder, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

For each identified psychiatric disorder, to include PTSD, depression, and adjustment reaction with mixed emotions, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder had its onset during service, or is otherwise related to active service.  The Board notes that the Veteran's stressor has been verified.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






